Opinion issued December 23, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00265-CR
                               NO. 01-21-00266-CR
                            ———————————
        EX PARTE KENNEDY FITZGERALD JOHNSON, Appellant



                   On Appeal from the 208th District Court
                            Harris County, Texas
                   Trial Court Case Nos. 1715831 & 1723488


                          MEMORANDUM OPINION

      Appellant, Kennedy Fitzgerald Johnson, appeals from the denials of his

pretrial petitions for writ of habeas corpus concerning bail. On August 23, 2021, the

trial court entered judgments of conviction, adjudicating appellant guilty of the

offenses of injury to a child under age 15 and sentenced him to five years’

incarceration in the Correctional Institutions Division of the Texas Department of
Criminal Justice, with the sentences to run concurrently. These sentences were in

accordance with plea bargains with the State.

      An appeal from the denial of a pretrial application for writ of habeas corpus

is rendered moot when the appellant is convicted of the underlying offense before

the appellate court rules on the habeas appeal. See Martinez v. State, 826 S.W.2d

620, 620 (Tex. Crim. App. 1992); Ex parte Cole, No. 01-20-00748-CR, 2021 WL

3624713, at *1 (Tex. App.—Houston [1st Dist.] Aug. 17, 2021, no pet.). Because

appellant has now been convicted of the underlying offense, this appeal from the

denial of appellant’s pretrial application for writ of habeas corpus is moot.

      Accordingly, the appeals are dismissed as moot. See Cole, 2021 WL 3624713,

at *1. Any pending motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Justices Hightower, Countiss, and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2